Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12, 15-16 and 21-22 are pending. Claims 1, 21 and 22 are independent.  Claim 5 is amended for an informality.

This is a second Non-final Action on merits.  Claims are not rejected by art and are only subject to a 35 U.S.C. 101 rejection.  Suggested amendments for overcoming the rejection were presented to the Applicant and are provided below.  Applicant chose not to accept the suggested amendments.

This Application was published as U.S. 2020-0312338.  Paragraphs [0003]-[0154] fall under the Background section.
Apparent earliest priority 21 June 2013.
This Application is a continuation of U.S. 15/879,287, issued as U.S. 10,679,632 which is a continuation of U.S. 14/973,726 issued as U.S. 9,916,833.  Terminal Disclaimers over the terms of both parents were filed on 6/14/2022.

Response to Amendments and Arguments
Objection to Claim 5 is withdrawn in view of the amendments to this claim.
ODP is withdrawn in view of the filing of the Terminal Disclaimer.
35U.S.C. 112(f) is not a rejection and it cannot be withdrawn.  Additionally, Applicant’s arguments merely confirm the interpretation.  The way to remove this type of limitation interpretation is to amend to remove “unit” and replace it with “processor,” for example.
Applicant’s arguments with respect to 35 U.S.C. 103 rejection are persuasive and the rejection withdrawn.

35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: the various “units” in Claims 1-20.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 15-16 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Step 1: The independent Claims are directed to statutory categories: 
Claim 1 is a system claim and directed to the machine or manufacture category of patentable subject matter.
Claim 21 is a method claim and directed to the process category of patentable subject matter.
Claim 22 is a computer-readable-storage device claim and is directed to the machine or manufacture category of patentable subject matter.
Step 2A, Prong One: Does the Claim recite a Judicially Recognized Exception? Abstract Idea? Are these Claims nevertheless considered Abstract as a Mathematical Concept (mathematical relationships, mathematical formulas or equations, mathematical calculations), Mental Process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), or Certain Methods of Organizing Human Activity (1-fundamental economic principles or practices (including hedging, insurance, mitigating risk), 2-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), 3- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and fall under the judicial exception to patentable subject matter?)
The rejected Claims are directed to a Mathematical concept.
Step 2A, Prong Two: Additional Elements that Integrate the Judicial Exception into a Practical Application? Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
The rejected Claims do not include additional limitations that point to integration of the abstract idea into a practical application.
Claim 1 is a generic automation of a series of mathematical operations. We have a new question (prong 2 of step 2A) in the 101 analysis that asks whether the abstract idea is integrated with a practical application. The answer is no in this instance because there is no technological solution in the Claim that “integrates” the abstract idea. The Claim begins and ends with mathematical operations and does not apply them to any physical world problems. 
1. An apparatus for decoding an audio signal, comprising: 
a transform unit for transforming a second audio signal portion or a value or signal derived from the second audio signal portion from a second domain to a tracing domain to acquire a second signal portion information, 
wherein the second domain is different from a first domain,
wherein the tracing domain is different from the second domain, and 
wherein the tracing domain is equal to or different from the first domain, and  
a noise level tracing unit, wherein the noise level tracing unit is configured to receive a first signal portion information being represented in the tracing domain, 
wherein the first signal portion information depends on a first audio signal portion being represented in the first domain, 
wherein the noise level tracing unit is configured to receive the second signal portion being represented in the tracing domain, and 
wherein the noise level tracing unit is configured to determine noise level information depending on the first signal portion information being represented in the tracing domain and depending on the second signal portion information being represented in the tracing domain,
wherein the noise level information is represented in the tracing domain. 

Step 2B: Search for Inventive Concept: Additional Element Do not amount to Significantly More: The limitations of "transform unit" and “noise level tracing unit” are interpreted as processors which are well-understood, routine, and conventional machine components that are being used for their conventional and generic functions. Additionally, these limitations are expressed parenthetically and lack nexus to the Claim language and as such are a separable and divisible mention to a machine. Accordingly, they are not sufficient to cause the Claim to amount to significantly more than the underlying abstract idea. 
The Dependent Claims do not add limitations that could help the Claim as a whole to amount to significantly more than the Abstract idea identified for the Independent Claim:

2. (Original) The apparatus according to claim 1, 
wherein the first audio signal portion is represented in a time domain as the first domain, 
wherein the transform unit is configured to transform the second audio signal portion or the value derived from the second audio signal portion from an excitation domain being the second domain to the time domain being the tracing domain, 
wherein the noise level tracing unit is configured to receive the first signal portion information being represented in the time domain as the tracing domain, and 
wherein the noise level tracing unit is configured to receive the second signal portion being represented in the time domain as the tracing domain.

The first step of Claim 2 mentions that the audio signal begins in the time domain which means that it is a physical audio signal as opposed to mere numbers.  However, the remainder of the Claim further specifies the aspects of the mathematical operations of the independent Claim.  The initial tie to the physical domain is not sufficient and is considered a data collection step.

The remainder of the Dependent Claims are directed to purely mathematical operations:
3. (Original) The apparatus according to claim 1, 
wherein the first audio signal portion is represented in an excitation domain as the first domain, 
wherein the transform unit is configured to transform the second audio signal portion or the value derived from the second audio signal portion from a time domain being the second domain to the excitation domain being the tracing domain, 
wherein the noise level tracing unit is configured to receive the first signal portion information being represented in the excitation domain as the tracing domain, and 
wherein the noise level tracing unit is configured to receive the second signal portion being represented in the excitation domain as the tracing domain.

4. (Original) The apparatus according to claim 1, 
wherein the first audio signal portion is represented in an excitation domain as the first domain, 
wherein the noise level tracing unit is configured to receive the first signal portion information, 
wherein said first signal portion information is represented in the FFT domain, being the tracing domain, and wherein said first signal portion information depends on said first audio signal portion being represented in the excitation domain, 
wherein the transform unit is configured to transform the second audio signal portion or the value derived from the second audio signal portion from a time domain being the second domain to an FFT domain being the tracing domain, and 
wherein the noise level tracing unit is configured to receive the second audio signal portion being represented in the FFT domain.

5. (Currently amended) The apparatus according to claim 1, 
wherein the apparatus further comprises a first aggregation unit for determining a first aggregated value depending on the first audio signal portion, 
wherein the apparatus further comprises a second aggregation unit for determining, depending on the second audio signal portion, a second aggregated value as the value derived from the second audio signal portion, 
wherein the noise level tracing unit is configured to receive the first aggregated value as the first signal portion information being represented in the tracing domain, 
wherein the noise level tracing unit) unit is configured to receive the second aggregated value as the second signal portion information being represented in the tracing domain, and 
wherein the noise level tracing unit is configured to determine noise level information depending on the first aggregated value being represented in the tracing domain and depending on the second aggregated value being represented in the tracing domain.

6. (Original) The apparatus according to claim 5, 
wherein the first aggregation unit is configured to determine the first aggregated value such that the first aggregated value indicates a root mean square of the first audio signal portion or of a signal derived from the first audio signal portion, and 
wherein the second aggregation unit is configured to determine the second aggregated value such that the second aggregated value indicates a root mean square of the second audio signal portion or of a signal derived from the second audio signal portion.

7. (Original) The apparatus according to claim 1, 
wherein the transform unit is configured to transform the value derived from the second audio signal portion from the second domain to the tracing domain by applying a gain value on the value derived from the second audio signal portion.

8. (Original) The apparatus according to claim 7, 
wherein the gain value indicates a gain introduced by Linear predictive coding synthesis, or 
wherein the gain value indicates a gain introduced by Linear predictive coding synthesis and deemphasis.

9. (Original) The apparatus according to claim 1, wherein the noise level tracing unit is configured to determine noise level information by applying a minimum statistics approach.

10. (Previously presented) The apparatus according to claim 1, wherein the noise level tracing unit is configured to determine a comfort noise level as the noise level information.

11. (Previously presented) The apparatus according to claim 9, wherein the noise level tracing unit is configured to determine a comfort noise level as the noise level information derived from a noise level spectrum, wherein said noise level spectrum is acquired by applying the minimum statistics approach.

12. (Previously presented) The apparatus according to claim 1, wherein the noise level tracing unit is configured to determine a plurality of FFT coefficients indicating a comfort noise level as the noise level information.

13. (Cancelled)

14. (Cancelled)

15. (Previously presented) The apparatus according to claim 1, 
wherein the apparatus further comprises a long-term prediction unit comprising a delay buffer, and 
wherein the long-term prediction unit is configured to generate a processed signal depending on the first or the second audio signal portion, depending on a delay buffer input being stored in the delay buffer and depending on a long-term prediction gain.

16. (Original) The apparatus according to claim 15, 
wherein the long-term prediction unit is configured to fade the long-term prediction gain towards zero, 
wherein a speed with which the long-term prediction gain is faded towards zero depends on a fade- out factor.

Independent Claim 21 and independent Claim 22, are method and CRM Claims with limitations similar to the limitations of Claim 1, minus the structural elements.  Accordingly, they do not include additional limitations that cause the Claim as a whole to amount to more than the underlying abstract idea.

Suggested Amendments
Examiner requested amendments as shown below which was not authorized by the Applicant:
1. An apparatus for decoding an audio signal, comprising: 
a transform unit for transforming a second audio signal portion or a value or signal derived from the second audio signal portion from a second domain to a tracing domain to acquire a second signal portion information, 
wherein the second domain is different from a first domain,
wherein the tracing domain is different from the second domain, and 
wherein the tracing domain is equal to or different from the first domain, [[ and]]  
a noise level tracing unit, wherein the noise level tracing unit is configured to receive a first signal portion information being represented in the tracing domain, 
wherein the first signal portion information depends on a first audio signal portion being represented in the first domain, 
wherein the noise level tracing unit is configured to receive the second signal portion being represented in the tracing domain, and 
wherein the noise level tracing unit is configured to determine noise level information depending on the first signal portion information being represented in the tracing domain and depending on the second signal portion information being represented in the tracing domain,
wherein the noise level information is represented in the tracing domain, and
a reconstruction unit for reconstructing a third audio signal portion of the audio signal depending on the noise level information, if a third frame of the plurality of frames is not received by the receiving interface or if said third frame is received by the receiving interface but is corrupted.

21.  A method for decoding an audio signal, comprising: 
transforming a second audio signal portion or a value or signal derived from the second audio signal portion from a second domain to a tracing domain to acquire a second signal portion information,
wherein the second domain is different from a first domain, 
wherein the tracing domain is different from the second domain, and 
wherein the tracing domain is equal to or different from the first domain, [[and]]  
receiving first signal portion information being represented in the tracing domain, 
wherein the first signal portion information depends on a first audio signal portion being represented in the first domain, 
wherein the noise level tracing unit is configured to receive the second signal portion being represented in the tracing domain, and 
wherein the noise level tracing unit is configured to determine noise level information depending on the first signal portion information being represented in the tracing domain and depending on the second signal portion information being represented in the tracing domain, 
wherein the noise level information is represented in the tracing domain, and
reconstructing a third audio signal portion of the audio signal depending on the noise level information, if a third frame of the plurality of frames is not received or if said third frame is received but is corrupted. 
Allowable Subject Matter
Subject to overcoming the 35 U.S.C. rejection above, the Pending Claims would be allowable.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular refer to the reasons for allowance in the prosecution of the first parent application (14/973,726) in the notice of allowance of 10/25/2017.  And note the following:

    PNG
    media_image1.png
    247
    651
    media_image1.png
    Greyscale

(Applicant’s Response of 8/23/2017 in 14/973,726, p. 10.)
See the comparison of the claims from 14/973,726 to 15/879,287 to the Claim of the instant Application: 
Claim of 14/973,726:

    PNG
    media_image2.png
    722
    650
    media_image2.png
    Greyscale

Claim of 15/879,287:

    PNG
    media_image3.png
    683
    580
    media_image3.png
    Greyscale

Claim of the instant Application:

    PNG
    media_image4.png
    711
    569
    media_image4.png
    Greyscale

The succession of continuation applications keeps removing limitations that are not directed to the novel/nonobvious portion of the Claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
Refer to the art applied to the Claims during the prosecution of the instant Application and parent applications.
Note Claims of Grill (U.S. 20110202354):  
1. Audio encoder for encoding an audio input signal, 
the audio input signal being in a first domain, comprising: 
a first coding branch for encoding an audio signal using a first coding algorithm to acquire a first encoded signal; 
a second coding branch for encoding an audio signal using a second coding algorithm to acquire a second encoded signal, wherein the first coding algorithm is different from the second coding algorithm; and 
a first switch for switching between the first coding branch and the second coding branch so that, for a portion of the audio input signal, either the first encoded signal or the second encoded signal is in an encoder output signal, 
wherein the second coding branch comprises: 
a converter for converting the audio signal into a second domain different from the first domain, 
a first processing branch for processing an audio signal in the second domain to acquire a first processed signal; 
a second processing branch for converting a signal into a third domain different from the first domain and the second domain and for processing the signal in the third domain to acquire a second processed signal; and 
a second switch for switching between the first processing branch and the second processing branch so that, for a portion of the audio signal input into the second coding branch, either the first processed signal or the second processed signal is in the second encoded signal.

3. Audio encoder in accordance with claim 1, in which the first coding branch comprises a converter for converting the audio input signal into a fourth domain different from the first domain, the second domain, and the third domain.

4. Audio encoder in accordance with claim 1, in which 
the first domain is the time domain, 
the second domain is an LPC domain acquired by an LPC filtering the first domain signal, 
the third domain is an LPC spectral domain acquired by converting an LPC filtered signal into a spectral domain, and the 
fourth domain is a spectral domain acquired by frequency domain converting the first domain signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fariba Sirjani/
Primary Examiner, Art Unit 2659